Citation Nr: 1525730	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1, 1976 to September 22, 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied service connection for bilateral hearing loss and tinnitus and found no new and material evidence to reopen the claim for residuals of back injury.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2014; the hearing transcript has been associated with the file and has been reviewed.  

With respect to the Veteran's back claim, the Board denied service connection for a back disorder in May 1990, the RO reopened and denied service connection for a back disorder in December 1990, and subsequent RO decisions found no new and material evidence to reopen the claim for service connection for a back disability, including most recently in August 1995.  The RO characterized the Veteran's most recent claim for service connection for a back disability as a claim to reopen.  However, having reviewed the history of the claim, the Board finds that the Veteran's current claim involves a new diagnosis of degenerative disc disease.  Although symptoms of back pain were discussed in the previous denial of the Veteran's claims for service connection for a back disability, this current claim is based on a new diagnosis, and thus new and material evidence is not necessary to consider it.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is to be treated as a new claim, obviating the need for new and material evidence).  As such, the Board has captioned the claim above as entitlement to service connection for back disability to include degenerative disc disease, which is a new claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.  

The Veteran was afforded a VA hearing loss and tinnitus examination in February 2013.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of service, explaining, in part, that the Veteran had hearing loss that preexisted service and that the Veteran "served in the military for 2 months and 22 days and did not complete basic training.  His only noise exposure was weapon fire while wearing hearing protection. It is unlikely that [the Veteran's] hearing was affected by noise exposure during such a short period of time in the military."  However, despite that statement, the VA examiner then marked that the Veteran's preexisting right ear hearing loss was not aggravated beyond normal progression in military service but his left ear hearing loss was.  Given the apparent conflict between the statement that it was unlikely than the Veteran's hearing was affected by his noise exposure in service and the subsequent indication that hearing loss in his left ear was aggravated by his service, the Board finds an addendum opinion is needed for clarification.

The Board is further remanding the Veteran's claim for service connection for a back disability, to include degenerative disc disease, which the Board has found to be a new claim, for the AOJ to adjudicate in the first instance.


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the February 2013 VA examiner as to whether it is less likely than not that the Veteran's hearing was affected by noise exposure in service or whether it is more likely than not that the Veteran's preexisting hearing loss was aggravated beyond the normal progression by service.  A complete rationale should be provided for any opinion expressed, and any difference in opinion between the right and left ear should be explained.

If the February 2013 VA examiner is not available, the Veterans claims file should be reviewed by another qualified VA examiner.  A new examination is not necessary unless the examiner concludes that the Board's questions cannot be answered without a new examination.

2. Perform any necessary development and then adjudicate the Veteran's claim of entitlement to service connection for a back disability, to include degenerative disc disease.  After obtaining the addendum opinion required above, readjudicate the Veteran's pending claims for service connection for bilateral hearing loss and tinnitus in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




